DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the instant application. Claims 1-12, 15 and 16 are rejected. Claims 13 and 14 are objected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating spinocerebellar ataxia or Huntington’s disease, does not reasonably provide enablement for a method for treating any known (in the art) neurodegenerative disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)).

specification, the existence of working examples, state of the art, predictability of the art
and the amount of experimentation necessary. All of the Wands factors have been
considered with regard to the instant claims, with the most relevant factors discussed
below.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological
activities (i.e., what compounds can treat which specific neurodegenerative
disorder by what mechanism). There is no absolute predictability even in view of the
seemingly high level of skill in the art. The existence of these obstacles establishes that
the contemporary knowledge in the art would prevent one of ordinary skill in the art from
accepting any therapeutic regimen on its face.
	The instantly claimed invention is highly unpredictable as discussed below: It is
noted that the pharmaceutical art is unpredictable, requiring each embodiment to be
individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18
(CCPA 1970) indicates that the more unpredictable an area is, the more specific
enablement is necessary in order to satisfy the statue. In the instant case, the claimed
invention is highly unpredictable since one skilled in the art would recognize that in
regards to therapeutic effects, whether or not the disorder is affected by the
administration of a compound of formula VIII of the instant claims would make a
difference.
With regards to the treatment of a neurodegenerative disorder, this

different cause and, therefore, require a different treatment). There is not one class of
compounds, let alone one compound, which can treat all of the diseases or
conditions which could be considered a neurodegenerative disorder.
	The term "neurodegenerative disease” covers an immense array of largely
unrelated disorders that have different modes of action and different origins. The term
covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and
variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT
with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body
disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type
("tangle-only dementia"); progressive familiar myoclonic epilepsy; Corticodentatonigral
degeneration; more than a dozen dementias collectively called "frontotemporal
dementia" (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called
Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type;
Neurological syphilis; Neurosarcoidosis; Pure autonomic failure (Bradbury-Eggleston
syndrome); Friedrich's ataxia and other spinocerebellar degenerations;
Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration;
various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-
Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary
lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic
interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary
open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian
degeneration, and Hypertrophic interstitial polyneuropathy.

disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive
supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the
amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC).
	Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar
muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy
(DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3),
and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
	The leukodystrophies are a group of over 30 assorted genetic disorders that
affect the central nervous system by disrupting the growth or maintenance of the myelin
sheath.
	The neuronal ceroid lipofuscinoses (NCLs) are the most common
neurodegenerative disorders of childhood. These are generally characterized by loss of
vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and
early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the
most common of these. Different forms arise from different genes: CLN1 most
commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as
adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-
infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The
adult Kufs disease appears to be associated with CLN4. There are forms of late infantile
NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6.
Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration can arise from the attack of known or unknown viruses on

very broad range of effects and origins.
	The disease genes vary considerably as well. In Alzheimer's Disease, there is
toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With
Parkinson's disease, there is toxic gain of function with a-synuclein, and loss of function
of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with
9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of
function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises
from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the
neurodegenerative disorder that people with Down's syndrome develop later in life is
presumably connected in some way to chromosome 21. Certain forms of Retinitis
pigmentosa have been linked to deficiency in production of the kinase CERKL.
	Therefore, as demonstrated above, unlike in some areas of medicine, there is no representative, or "typical" neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither. Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and 13-amyloid. Such a statement is not true for any other important
neurodegenerative disorder, and indeed the vast majority of neurodegenerative
disorders involve neither one of those.
	Hence, in the absence of a showing of correlation between all the disorders
claimed as capable of treatment through the administration of a compound
of formula VIII, one of skill in the art is unable to fully predict possible results from the
administration of the compounds of the claims due to the unpredictability.
The amount of direction or guidance present and the presence or absence of
working examples

A disclosure should contain representative examples which provide reasonable
assurance to one skilled in the art that the compounds which fall within the scope of a
claim will possess the alleged activity. The only direction or guidance present in the
instant specification is the listing of disorders Applicant considers as treatable 
by the administration of a compound of formula VIII, a spinocerebellar ataxias model (see Example 1) and a Huntington’s disease model (see Example 2). However, Applicant also does not disclose how the two models mentioned above correlate to the treatment of the assorted disorders claimed as treatable. In other words, the specification does not contain any evidentiary support that these compounds would be able to treat the plethora of disorders listed. Furthermore, there are no working examples to support the treatment of the instantly claimed disorders besides the assays drawn to spinocerebellar ataxias and Huntington’s disease.
	Applicant has not provided any competent evidence or disclosed tests that are
highly predictive for the pharmaceutical use of the instant compounds and
pharmacological activity in general is a very unpredictable area. Note that in cases
involving physiological activity such as the instant case, "the scope of enablement
obviously varies inversely with the degree of unpredictability of the factors involved."
See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The level of skill in the art
The level of skill in the art is high. However, due to the unpredictability in the
pharmaceutical art, it is noted that each embodiment of the invention is required to be
individually assessed for physiological activity by in vitro and in vivo screening to

disorders would benefit from this activity.
Thus, the specification fails to provide sufficient support of the broad use of the
compounds of the instant claims for the treatment of the various claimed
disorders, as a result necessitating one of skill to perform an exhaustive search for
which disorders can be treated by what compounds of the instant claims in order to
practice the claimed invention. Only several of the claimed disorders are discussed here
to make the point of an insufficient disclosure, it does not mean that the other disorders
meet the enablement requirements.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in
the art would need to determine what specific disorders are benefited by the
administration of the compounds of the instant claims and would furthermore have to
determine which of the claimed compounds would provide treatment of which disorders.
Factors such as "sufficient working examples", "the level of skill in the art" and
"predictability", etc. have been demonstrated to be sufficiently lacking in the instantly
claimed method. In view of the chemical nature of the invention and the lack of working
examples regarding the activity of the claimed compounds, one having ordinary skill in
the art would have to undergo an undue amount of experimentation to use the invention
commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a
patent is not a hunting license. It is not a reward for search, but compensation for its
successful conclusion” and "patent protection is granted in return for an enabling

not be workable".
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed
above, to practice the claimed invention herein, a person of skill in the art would have to
engage in undue experimentation to test which specific disorders can be treated by the
compounds encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome by amending the claims to be drawn to a method for treating spinocerebellar ataxia or Huntington’s disease. 
Claim Objections
	Claims 13 and 14 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626